Rule 901. Authenticating or Identifying Evidence(a) In General. To satisfy the requirement of authenticating or identifying an item of evidence, the proponent must produce evidence sufficient to support a finding that the item is what the proponent claims it is. (b) Examples. The following are examples only — not a complete list — of evidence that satisfies the requirement: (1) Testimony of a Witness with Knowledge. Testimony that an item is what it is claimed to be. (2) Nonexpert Opinion About Handwriting.   A nonexpert’s opinion that handwriting is genuine, based on a familiarity with it that was not acquired for the current litigation. (3) Comparison by an Expert Witness or the Trier of Fact.   A comparison with an authenticated specimen by an expert witness or the trier of fact. (4) Distinctive Characteristics and the Like.   The appearance, contents, substance, internal patterns, or other distinctive characteristics of the item, taken together with all the circumstances. (5) Opinion About a Voice. An opinion identifying a person’s voice — whether heard firsthand or through mechanical or electronic transmission or recording — based on hearing the voice at any time under circumstances that connect it with the alleged speaker. (6) Evidence About a Telephone Conversation. For a telephone conversation, evidence that a call was made to the number assigned at the time to: (A) a particular person, if circumstances, including self-identification, show that the person answering was the one called; or (B) a particular business, if the call was made to a business and the call related to business reasonably transacted over the telephone. (7) Evidence About Public Records. Evidence that: (A) a document was recorded or filed in a public office as authorized by law; or (B) a purported public record or statement is from the office where items of this kind are kept. (8) Evidence About Ancient Documents or Data Compilations. For a document or data compilation, evidence that it: (A) is in a condition that creates no suspicion about its authenticity; (B) was in a place where, if authentic, it would likely be; and (C) is at least 20 years old when offered. (9) Evidence About a Process or System. Evidence describing a process or system and showing that it produces an accurate result. (10) Methods Provided by a Statute or Rule. Any method of authentication or identification allowed by a federal statute or a rule prescribed by the Supreme Court. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1943; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules Subdivision (a). Authentication and identification represent a  special aspect of relevancy. Michael and Adler, Real Proof, 5  Vand.L.Rev. 344, 362 (1952); McCormick §§179, 185; Morgan, Basic  Problems of Evidence 378. (1962). Thus a telephone conversation may be  irrelevant because on an unrelated topic or because the speaker is not  identified. The latter aspect is the one here involved. Wigmore  describes the need for authentication as “an inherent logical  necessity.” 7 Wigmore §2129, p. 564. This requirement of showing authenticity or  identity fails in the category of relevancy dependent upon fulfillment  of a condition of fact and is governed by the procedure set forth in  Rule 104(b). The common law approach to authentication of  documents has been criticized as an “attitude of agnosticism,”  McCormick, Cases on Evidence 388, n. 4 (3rd ed. 1956), as one which  “departs sharply from men's customs in ordinary affairs,” and as  presenting only a slight obstacle to the introduction of forgeries in  comparison to the time and expense devoted to proving genuine writings  which correctly show their origin on their face, McCormick §185, pp.  395, 396. Today, such available procedures as requests to admit and  pretrial conference afford the means of eliminating much of the need for  authentication or identification. Also, significant inroads upon the  traditional insistence on authentication and identification have been  made by accepting as at least prima facie genuine items of the kind  treated in Rule 902, infra. However, the need for suitable methods of proof still  remains, since criminal cases pose their own obstacles to the use of  preliminary procedures, unforeseen contingencies may arise, and cases of  genuine controversy will still occur. Subdivision (b). The treatment of authentication and  identification draws largely upon the experience embodied in the common  law and in statutes to furnish illustrative applications of the general  principle set forth in subdivision (a). The examples are not intended as  an exclusive enumeration of allowable methods but are meant to guide  and suggest, leaving room for growth and development in this area of the  law. The examples relate for the most part to documents,  with some attention given to voice communications and computer  print-outs. As Wigmore noted, no special rules have been developed for  authenticating chattels. Wigmore, Code of Evidence §2086 (3rd ed. 1942). It should be observed that compliance with  requirements of authentication or identification by no means assures  admission of an item into evidence, as other bars, hearsay for example,  may remain. Example (1). Example (1) contemplates a broad spectrum ranging  from testimony of a witness who was present at the signing of a document  to testimony establishing narcotics as taken from an accused and  accounting for custody through the period until trial, including  laboratory analysis. See California Evidence Code §1413, eyewitness to  signing. Example (2). Example (2) states conventional doctrine as to lay  identification of handwriting, which recognizes that a sufficient  familiarity with the handwriting of another person may be acquired by  seeing him write, by exchanging correspondence, or by other means, to  afford a basis for identifying it on subsequent occasions. McCormick  §189. See also California Evidence Code §1416. Testimony based upon  familiarity acquired for purposes of the litigation is reserved to the  expert under the example which follows. Example (3). The history of common law restrictions upon the  technique of proving or disproving the genuineness of a disputed  specimen of handwriting through comparison with a genuine specimen, by  either the testimony of expert witnesses or direct viewing by the triers  themselves, is detailed in 7 Wigmore §§1991–1994. In breaking away, the  English Common Law Procedure Act of 1854, 17 and 18 Viet., c. 125, §27,  cautiously allowed expert or trier to use exemplars “proved to the  satisfaction of the judge to be genuine” for purposes of comparison. The  language found its way into numerous statutes in this country, e.g.,  California Evidence Code §§1417, 1418. While explainable as a measure of  prudence in the process of breaking with precedent in the handwriting  situation, the reservation to the judge of the question of the  genuineness of exemplars and the imposition of an unusually high  standard of persuasion are at variance with the general treatment of  relevancy which depends upon fulfillment of a condition of fact. Rule  104(b). No similar attitude is found in other comparison situations,  e.g., ballistics comparison by jury, as in Evans v. Commonwealth, 230 Ky. 411, 19 S.W.2d 1091 (1929), or by experts, Annot. 26 A.L.R.2d 892, and no reason appears  for its continued existence in handwriting cases. Consequently Example  (3) sets no higher standard for handwriting specimens and treats all  comparison situations alike, to be governed by Rule 104(b). This  approach is consistent with 28 U.S.C. §1731:  “The admitted or proved handwriting of any person shall be admissible,  for purposes of comparison, to determine genuineness of other  handwriting attributed to such person.” Precedent supports the acceptance of visual  comparison as sufficiently satisfying preliminary authentication  requirements for admission in evidence. Brandon v. Collins, 267 F.2d 731 (2d Cir. 1959); Wausau Sulphate Fibre Co. v. Commissioner of Internal Revenue, 61 F.2d 879 (7th Cir. 1932); Desimone v. United States, 227 F.2d 864 (9th Cir. 1955). Example (4). The characteristics of the offered item itself,  considered in the light of circumstances, afford authentication  techniques in great variety. Thus a document or telephone conversation  may be shown to have emanated from a particular person by virtue of its  disclosing knowledge of facts known peculiarly to him; Globe Automatic Sprinkler Co. v. Braniff, 89 Okl. 105, 214 P. 127 (1923); California Evidence Code §1421; similarly, a letter may be  authenticated by content and circumstances indicating it was in reply to  a duly authenticated one. McCormick §192; California Evidence Code  §1420. Language patterns may indicate authenticity or its opposite. Magnuson v. State, 187 Wis. 122, 203 N.W. 749 (1925); Arens and Meadow, Psycholinguistics and the Confession Dilemma, 56 Colum.L.Rev. 19 (1956). Example (5). Since aural voice identification is not a subject  of expert testimony, the requisite familiarity may be acquired either  before or after the particular speaking which is the subject of the  identification, in this respect resembling visual identification of a  person rather than identification of handwriting. Cf. Example (2), supra, People v. Nichols, 378 Ill. 487, 38 N.E.2d 766 (1942); McGuire v. State, 200 Md. 601, 92 A.2d 582 (1952); State v. McGee, 336 Mo. 1082, 83 S.W.2d 98 (1935). Example (6). The cases are in agreement that a mere assertion  of his identity by a person talking on the telephone is not sufficient  evidence of the authenticity of the conversation and that additional  evidence of his identity is required. The additional evidence need not  fall in any set pattern. Thus the content of his statements or the reply  technique, under Example (4), supra, or voice identification under Example (5), may furnish  the necessary foundation. Outgoing calls made by the witness involve  additional factors bearing upon authenticity. The calling of a number  assigned by the telephone company reasonably supports the assumption  that the listing is correct and that the number is the one reached. If  the number is that of a place of business, the mass of authority allows  an ensuing conversation if it relates to business reasonably transacted  over the telephone, on the theory that the maintenance of the telephone  connection is an invitation to do business without further  identification. Matton v. Hoover Co., 350 Mo. 506, 166 S.W.2d 557 (1942); City of Pawhuska v. Crutchfield, 147 Okl. 4. 293 P. 1095 (1930); Zurich General Acc. & Liability Ins. Co. v. Baum, 159 Va. 404, 165 S.E. 518 (1932). Otherwise, some additional circumstance of identification of  the speaker is required. The authorities divide on the question whether  the self-identifying statement of the person answering suffices. Example  (6) answers in the affirmative on the assumption that usual conduct  respecting telephone calls furnish adequate assurances of regularity,  bearing in mind that the entire matter is open to exploration before the  trier of fact. In general, see McCormick §193; 7 Wigmore §2155; Annot.,  71 A.L.R. 5, 105 id. 326. Example (7). Public records are regularly authenticated by  proof of custody, without more. McCormick §191; 7 Wigmore §§2158, 2159.  The example extends the principle to include data stored in computers  and similar methods, of which increasing use in the public records area  may be expected. See California Evidence Code §§1532, 1600. Example (8). The familiar ancient document rule of the common  law is extended to include data stored electronically or by other  similar means. Since the importance of appearance diminishes in this  situation, the importance of custody or place where found increases  correspondingly. This expansion is necessary in view of the widespread  use of methods of storing data in forms other than conventional written  records. Any time period selected is bound to be arbitrary.  The common law period of 30 years is here reduced to 20 years, with some  shift of emphasis from the probable unavailability of witnesses to the  unlikeliness of a still viable fraud after the lapse of time. The  shorter period is specified in the English Evidence Act of 1938, 1 &  2 Geo. 6, c. 28, and in Oregon R.S. 1963, §41.360(34). See also the  numerous statutes prescribing periods of less than 30 years in the case  of recorded documents. 7 Wigmore §2143. The application of Example (8) is not subject to  any limitation to title documents or to any requirement that possession,  in the case of a title document, has been consistent with the document.  See McCormick §190. Example (9). Example (9) is designed for situations in which  the accuracy of a result is dependent upon a process or system which  produces it. X-rays afford a familiar instance. Among more recent  developments is the computer, as to which see Transport Indemnity Co. v. Seib, 178 Neb. 253, 132 N.W.2d 871 (1965); State v. Veres, 7 Ariz.App. 117, 436 P.2d 629 (1968); Merrick v. United States Rubber Co., 7 Ariz.App. 433, 440 P.2d 314 (1968); Freed, Computer Print-Outs as Evidence, 16 Am.Jur. Proof of  Facts 273; Symposium, Law and Computers in the Mid-Sixties, ALI-ABA  (1966); 37 Albany L.Rev. 61 (1967). Example (9) does not, of course,  foreclose taking judicial notice of the accuracy of the process or  system. Example (10). The example makes clear that methods of  authentication provided by Act of Congress and by the Rules of Civil and  Criminal Procedure or by Bankruptcy Rules are not intended to be  superseded. Illustrative are the provisions for authentication of  official records in Civil Procedure Rule 44 and Criminal Procedure Rule  27, for authentication of records of proceedings by court reporters in 28 U.S.C. §753(b) and Civil Procedure Rule 80(c), and for authentication of depositions in Civil Procedure Rule 30(f). Committee Notes on Rules—2011 Amendment The  language of Rule 901 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.